Per Curiam.
This is defendant’s rule for new trial and the reason urged for making the rule absolute is that the verdict is excessive in amount. We think this is so.
The plaintiff was a passenger in the defendant’s trolley car and was injured as a result of a collision between the car in which he was riding and a standing trolley ear owned and operated by the same company. The plaintiff was injured in his knees, head, chest and mouth; he was unconscious for a time, was taken to a hospital, given first aid treatment and then taken to his home where he was confined to his bed for a week; three of his teeth were knocked out, impairing mastication, and he is subject to dizzy spells and rheumatic conditions. He had several hundred dollars of medical and other expenses incident to his treatments and lost six weeks pay as a watchman.
While the injuries were severe and perhaps permanent, we think the verdict is excessive. If the plaintiff will remit all above the sum of $3,500, the verdict may stand for that amount; otherwise a new trial will be granted.